Citation Nr: 9900868	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1996 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veterans claim of service connection for PTSD.

The Board notes that, by a decision entered in November 1990, 
the RO had previously denied the veterans claim of service 
connection for PTSD.  The veteran initiated no appeal, and 
this decision consequently became final.  38 C.F.R. 
§§ 19.129, 19.192 (1990).  Likewise, a November 1994 action 
by which the RO found that no new and material evidence had 
been presented became final because no appeal was initiated.  
38 C.F.R. §§ 20.302, 20.1103 (1994).  The Board also notes 
that, in its November 1996 decision, the RO apparently 
determined that new and material evidence had been submitted 
to reopen the veterans claim of entitlement to service 
connection for PTSD and then denied the veterans claim on 
the merits.  However, the United States Court of Veterans 
Appeals (Court) has held that the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim regardless of the ROs 
actions.  See Barnett v. Brown, 8 Vet.App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet.App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 1991).



FINDINGS OF FACT

1.  In November 1990, the RO denied the veterans claim of 
service connection for PTSD.  A claim to reopen was denied by 
the RO in November 1994.  No appeal of either action ensued.  

2.  Evidence obtained in connection with the veterans 
attempt to reopen his claim includes VA and private treatment 
records that diagnose the veteran with PTSD as a result of 
his experiences in Vietnam and is new information that bears 
directly and substantially on the question of service 
connection beyond what was known when the claim was 
previously denied.  


CONCLUSION OF LAW

New and material evidence warranting reopening of the claim 
of service connection for PTSD has been received.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.156, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as a result of his 
experiences in Vietnam as a tunnel rat and a combat 
engineer.  However, the veteran's current claim of service 
connection for PTSD is not his first such claim.  In November 
1990, the RO denied the veterans claim of service connection 
for PTSD.  Additionally, a claim to reopen was denied in 
November 1994.  No appeal was taken from either action.  As a 
result, the veteran's current claim of service connection may 
now be considered on the merits only if new and material 
evidence has been submitted since the time of the last final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether new and material evidence has been 
presented, VA must review the new evidence "in the context 
of" the old.  See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  New and material evidence is "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156 (1998).  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence obtained in connection with the veterans 
attempt to reopen his claim, since the last final denial, 
includes VA treatment records, private treatment records, and 
a Social Security Administration (SSA) examination report 
that include a diagnosis of PTSD as a result of experiences 
in Vietnam.  See August 1996 VA examination report, March 
1995 record from Ann Helton, M.D., and January 1995 SSA 
examination.  

The Board notes that the foregoing records contain, for the 
first time, a confirmed diagnosis of PTSD.  (A July 1990 VA 
record showed that the veteran had a subclinical level of 
PTSD, suggesting that the diagnosis of PTSD was not clear.)  
Moreover, the evidence of record at the time of the previous 
denial of benefits showed that the veteran served in Vietnam 
from March 1970 to January 1971 with a combat engineer unit 
and his military occupation was as a light weapons 
infantryman.  Additionally, since the 1994 denial, the 
veteran submitted information about stressful events he 
experienced during service, most of which was not available 
in November 1994.  

Accordingly, given that the record in November 1994 did not 
include specific information regarding stressful experiences 
and left open the question of whether the veteran actually 
experienced PTSD, and because the new medical evidence 
appears to provide a diagnosis of PTSD as well as some basis 
for saying that it was attributable to the veterans period 
of military service, the Board finds that this evidence is 
new and material.  In other words, because it provides 
significant information that was not previously available, it 
ought to be considered in order to fairly decide the 
underlying question of service connection.  The Board 
consequently concludes that new and material evidence has 
been submitted to reopen the previously denied claim of 
service connection for PTSD. 


ORDER

The claim of service connection for PTSD is reopened; to this 
extent, the appeal is granted.  


REMAND

The veteran contends that he has PTSD that is attributable to 
severe stressors he experienced in service while stationed in 
Vietnam.  In support of his claim that he experienced such 
stressors he has provided his own statements and testimony at 
a June 1997 personal hearing.  In these records the veteran 
alleged that, while in service, he went to jump school and 
thereafter received demolition and explosive ordnance 
training at Ft. Bragg.  He points out that, upon arriving in 
Vietnam, he was assigned to a combat engineer unit at LZ 
English in the VC Valley off of Highway No. 1 near Tiger 
Mountain.  His job required him to regularly search Highway 
No. 1 for mines and either destroy them in place or dismantle 
them.  The veteran reported that, due to his small stature, 
he was assigned as a tunnel rat.  The veteran reported 
that he frequently had to go into tunnels and bunkers by 
himself to obtain intelligence and to set up explosives to 
destroy them.  The veteran reported that he frequently came 
upon booby traps and snakes.  He also reported that, while 
serving with the engineering unit, he was also required, on a 
daily basis, to go out on patrol.  The veteran related one 
incident in which he shot and killed two Vietnamese whom he 
described as 18-year-old kids.  Additionally, the veteran 
reported that on numerous occasions he saw friends wounded 
and killed.  Specifically, the veteran testified that his 
friend, who he named, was wounded when their platoon was 
ambushed while out on patrol in the VC Valley off of 
Highway No. 1.

A review of the veterans DD Form 214 and personnel records 
reveals that his military occupation was as a light weapons 
infantryman, that he attended basic airborne school, that he 
served in Vietnam from March 1970 to January 1971, and that, 
while stationed in Vietnam, he was attached to a combat 
engineer company where he worked as a pioneer.  The 
veterans awards and decorations included the National 
Defense Service Medal, Parachute Badge, Vietnam Service 
Medal, and Vietnam Campaign Medal.  (The Board notes that the 
veteran testified that a Combat Infantry Badge was withheld 
by his commanding officer because he was caught smoking 
"pot.") 

A grant of service connection for PTSD "requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor."  38 C.F.R. 
§ 3.304(f) (1998).  Where it is determined that the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding the claimed stressors is accepted as 
conclusive as to their actual existence, absent clear and 
convincing evidence to the contrary.  Where, however, VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor(s).  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet.App. 70, 76 
(1994).

In the present case, the evidence of record includes several 
diagnoses of PTSD by VA medical personnel, a private 
physician, and a SSA examiner.  Also, these physicians 
medical opinions relating PTSD to the veterans military 
service are of record.  See August 1996 VA examination 
report, March 1995 record from Dr. Helton, and January 1995 
SSA examination; Cohen v. Brown, 10 Vet.App. 128 (1997).  It 
appears, however, that the medical opinions were based only 
upon the veterans uncorroborated account of what he 
experienced in service.  The record contains no evidence, 
independent of the veteran's own statements, indicating that 
he experienced such events.  In short, what is lacking is 
"credible supporting evidence that the claimed inservice 
stressor[s] actually occurred."  § 3.304(f) (1998).

Under the facts of this case, the Board finds that the duty 
to assist has not been fulfilled because avenues available 
for corroborating the veteran's claims have not been 
explored.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.159 (1998); Zarycki v. Brown, 6 Vet.App. 91, 99 (1993).  
The Board notes that the RO took no steps to corroborate the 
veterans claimed stressors other than to review copies of 
service medical records and personnel records.  The record 
does not show that the RO contacted the National Personnel 
Records Center (NPRC), the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (previously known as the 
U.S. Army and Joint Services Environmental Support Group), 
and/or the National Archives to obtain training records, unit 
records, and/or other documentation that could verify the 
claimed stressors.  The Board finds that, in view of the 
details provided in the veterans August 1996 VA examination, 
June 1997 personal hearing, and his February 1997 written 
statement, further development is required.  See Cohen, 
supra.  In this regard, it should be pointed out that 
corroboration of every detail, such as the veterans own 
personal involvement, is not necessary.  Suozzi v. Brown, 
10 Vet.App. 307 (1997).  The Board notes that the veteran has 
provided some details, such as his unit of assignment and the 
name of a friend who was wounded while they were in combat 
together, that might lead to corroboration of certain unit 
activity, even if the veterans personal whereabouts is not 
proved independently.  Id.

Moreover, the Board finds that, because the evidence of 
record contains several psychiatric diagnoses, some of which 
suggesting that the veteran does not have PTSD, it would be 
useful to schedule the veteran for another VA psychiatric 
examination that takes into account any supporting evidence 
of the claimed stressors, or lack thereof.  38 C.F.R. § 19.9 
(1998).

Under the circumstances, this case is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
PTSD (VA and non-VA) that has not already 
been made part of the record.  The RO 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).

2.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide, to the extent he is able, 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, duty assignments, and names or 
other identifying information concerning 
any individuals involved in the events 
(including the full name, rank, unit 
assignment, place of birth and/or current 
address of his friend who was wounded).  
The veteran should be advised that this 
sort of information is necessary to 
obtain supporting evidence of the 
occurrence of the stressful events.

3.  The RO should provide USASCRUR with 
as much detail as possible in order to 
attempt to obtain verification of the 
alleged stressors.  This agency should 
be asked to say whether any additional 
information is required of the veteran 
to conduct a search.  The RO should also 
undertake a search for any morning 
reports or unit histories that may have 
been prepared including, if possible, 
the names of the soldiers who served as 
tunnel rats.  See Suozzi, supra.  
Any additional development suggested 
should be undertaken.  All information 
obtained should be incorporated in the 
claims file. 

4.  Thereafter, the RO should arrange 
for the veteran to be examined by a 
psychiatrist to determine if he 
currently has PTSD due to inservice 
stressor(s).  All indicated tests and 
studies, including psychological 
testing, should be performed.  The 
claims folder should be made available 
to and be reviewed by the examining 
physician prior to the examination so 
that the veterans psychiatric history 
may be reviewed, as well as any report 
corroborating the veterans experiences.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
on the link between the current 
symptomatology and one or more of the 
inservice stressors, as well as the 
sufficiency of the stressor to establish 
the diagnosis of PTSD under DSM III, DSM 
III-R, or DSM IV.  The examination 
report should include complete rationale 
for all opinions expressed.

5.  After the development requested above 
has been completed, the RO should again 
review the veterans claim of service 
connection for PTSD.  If action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
